Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the DIV application No. 17/679,122 filed on February 24, 2022.

Claim Objections
3.	Claims 1, 2, 8 are objected to because of the following informalities:
The following quoted claims to be recited as follows to make clarifications and avoid indefiniteness due to lack of antecedent basis and/or proper alignment of the claim limitations. Therefore, the examiner suggests the following amendments as crossed out:
	Claim 1. (As amended) A semiconductor device, comprising:
a passivation layer
a connector
Claim 2. (As amended) The semiconductor device according to claim 1, wherein the connector comprises:
a body portion
a protrusion portion
Claim 8. (As amended) The semiconductor device according to claim 1, further comprising:
a first circuit layer
a second circuit layer
	
	Appropriate corrections are required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.
8.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao et al. (2016/0329244 A1) in view of Ingerly et al. (2019/0311973 A1).
Regarding independent claim 1, Chiao et al. teaches a semiconductor device (Fig. 1D), comprising:
a passivation layer (106 dielectric material, ¶24) disposed on a substrate (100, ¶14);
a connector (108 TSV, ¶24) embedded in the passivation layer (106).
Chiao et al. is explicitly silent of disclosing wherein an interface of the connector in contact with the passivation layer is uneven.
Ingerly et al. teaches wherein (Fig. 1), an interface of the connector (110) in contact with the semiconductor substrate (105) is uneven (see protrusions 125).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Ingerly et al. whlie forming the TSV opening and modifying the structure of Chiao et al., in order to reduce thermal expansion stress (abstract), and increase the strength of the TSV (¶21).
Therefore, the combination of Chiao et al. and Ingerly et al. meets the limitation of wherein the interface of the connector in contact with the passivation layer is uneven.
Regarding claim 2, Chiao et al. and Ingerly et al. teach all of the limitations of claim 1 from which this claim depends.
The combination of Chiao et al. and Ingerly et al. teaches wherein, the connector (110) comprises:
a body portion (see in figure below) having a sidewall perpendicular to the substrate (135); and
a protrusion portion (125, see in figure below) protruding outward from the sidewall of the body portion (see in figure below).

    PNG
    media_image1.png
    596
    573
    media_image1.png
    Greyscale

Regarding claim 3, Chiao et al. and Ingerly et al. teach all of the limitations of claim 2 from which this claim depends.
The combination of Chiao et al. and Ingerly et al. teaches wherein (Fig. 1), the protrusion portion (125, see figure in claim 2) surrounds the sidewall of the body portion (see figure in claim 2) to constitute a spiral structure (this is a functional limitation).
Regarding claim 4, Chiao et al. and Ingerly et al. teach all of the limitations of claim 2 from which this claim depends.
The combination of Chiao et al. and Ingerly et al. teaches wherein (Fig. 1), the protrusion portion (125) comprises a plurality of annular structures to surround the sidewall of the body portion (see figure in claim 2), respectively.
Regarding claim 5, Chiao et al. and Ingerly et al. teach all of the limitations of claim 2 from which this claim depends.
The combination of Chiao et al. and Ingerly et al. teaches wherein (Fig. 1), the protrusion portion (125) comprises a plurality of protrusion structures distributed on the sidewall of the body portion (see figure in claim 2).
Regarding claim 6, Chiao et al. and Ingerly et al. teach all of the limitations of claim 2 from which this claim depends.
Ingerly et al. teaches wherein (Fig. 1) a certain ratio (H/W can easily be interpreted from the figure of claim 2) of a height (H) of the body portion (see figure in claim 2) and a width (W) of the protrusion portion (see figure in claim 2).
Even Ingerly et al. has not stated the ratio between the height (H) of the body portion and the width (W) of the protrusion portion is 10:4 to 10:1. It would have been obvious to select the dimension of the opening with respect to its height and width of the protrusion to obtain the ratio within the quoted range to optimize the result effective variable in order to improve device performance. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed range of ratio or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen range of ratio or upon another variable recited in a claim, the Applicant must show that the chosen ratio is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 7, Chiao et al. and Ingerly et al. teach all of the limitations of claim 1 from which this claim depends.
Chiao et al. teaches wherein (Fig. 1D), further comprising a circuit substrate (130, ¶27), the substrate (100) being connected to the circuit substrate (130) by a wire bonding or a flip-chip bonding (flip-chip technology, ¶27), wherein the connector (108) is electrically connected to the substrate (100) and the circuit substrate (130).
Regarding claim 8, Chiao et al. and Ingerly et al. teach all of the limitations of claim 1 from which this claim depends.
Chiao et al. teaches wherein (Fig. 1D), further comprising:
a first circuit layer (104 RDLs, ¶15) between the substrate (100) and the connector (108); and
a second circuit layer (112, RDLs, ¶14) on the connector (108), wherein the connector (108) is electrically connected to the first (102) and second circuit layers (110).

9.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao et al. (2016/0329244 A1) in view of Ingerly et al. (2019/0311973 A1) as applied to claim 1 above, and further in view of Akiyama (2015/0270488 A1).
Regarding claim 9, Chiao et al. and Ingerly et al. teach all of the limitations of claim 1 from which this claim depends.
Chiao et al. and Ingerly et al. are explicitly silent of disclosing wherein, further comprising an adhesive layer between the connector and the substrate.
Akiyama teaches wherein (Fig. 1), further comprising a resin layer (2, ¶25) between the connector (10) and the substrate (1, ¶25).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to incorporate the resin layer as taught by Akiyama, and modify the structure of Chiao et al. and Ingerly et al., because the resin layer is excellent in electrical characteristics and surface smoothness, and is preferably made of a material suitable for later steps (¶34).
Regarding claim 10, Chiao et al. and Ingerly et al. teach all of the limitations of claim 1 from which this claim depends.
Chiao et al. and Ingerly et al. are explicitly silent of disclosing wherein the connector is constituted by a plurality of conductive particles in contact with each other.
Akiyama teaches wherein (Fig. 1) the conductive film (10) is formed in the through via using nanoparticulate conductive material (¶30) (plurality of metal nanoparticles (Ag nanoparticles, ¶39), and the plurality of metal nanoparticles comprise silver nanoparticles (Ag nanoparticles, ¶39), copper-silver nanoparticles, copper nanoparticles, or a combination thereof) in contact with each other.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Akiyama, while filling the TSV opening of Chiao et al. and Ingerly et al., because the nanoparticulate conductive material suitable for printing, so, the characteristics of the TFT can suitably be maintained (¶31).
Regarding claim 11, Chiao et al. and Ingerly et al. teach all of the limitations of claim 10 from which this claim depends.
Chiao et al. and Ingerly et al. are explicitly silent of disclosing wherein the plurality of conductive particles comprises a plurality of metal nanoparticles, and the plurality of metal nanoparticles comprise silver nanoparticles, copper-silver nanoparticles, copper nanoparticles, or a combination thereof.
Akiyama teaches wherein (Fig. 1) the conductive film (10) is formed of nanoparticulate conductive material (¶30), and conductive ink comprises a plurality of metal nanoparticles (Ag nanoparticles, ¶39), and the plurality of metal nanoparticles comprise silver nanoparticles (Ag nanoparticles, ¶39), copper-silver nanoparticles, copper nanoparticles, or a combination thereof.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Akiyama, whlie filling the TSV opening of Chiao et al. and Ingerly et al., because the nanoparticulate conductive material suitable for printing, so, the characteristics of the TFT can suitably be maintained (¶31).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819